Citation Nr: 0011329	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-05 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for a heart condition, 
to include hypertension, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esquire


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
New York, New York Department of Veterans Affairs (VA) 
Regional Office (RO).  The rating decision denied the 
veteran's claim of entitlement to an increased evaluation for 
hypertension.


REMAND

Service medical records show that the veteran was treated for 
hypertension, and that during a VA examination conducted in 
March 1973, he continued to be diagnosed with hypertension.  
A May 1973 rating decision granted service connection for 
hypertension and a heart condition, and assigned a 10 percent 
evaluation.  

As the veteran is service connected for a heart condition in 
addition to hypertension it must be determined which 
Diagnostic Code is appropriate.  In this regard, a historical 
review of the claims folder discloses that Donald C. 
Labrecque, M.D., stated in a letter dated in October 1980, 
that the veteran suffered from hypertension, hypertensive 
heart disease, and cardiomegaly.

More recently, in connection with the appellant's November 
1997 claim, the veteran was afforded a VA examination in 
December 1997.  He gave a history of having had hypertension 
for the past 30 years and diabetes mellitus type II for the 
past 10 years.  He related that he would become short of 
breath when climbing two flights of stairs.  The examination 
report noted that the veteran was taking aspirin, and 
medication for hypertension.  During the examination, two 
blood pressure readings were taken; each was 150/90.  The 
examining physician diagnosed the veteran with hypertension.  

The RO's January 1998 denial of the current claim of the 
veteran for an increased evaluation was based only on 
consideration of his hypertension.  Records subsequently 
received from the New York, New York VA Medical Center and 
dated principally from July through August 1998 revealed that 
the veteran had been hospitalized there for two days in July 
1998 and then treated as an outpatient for cardiovascular 
problems.  These records document that the veteran was 
admitted as an inpatient when he complained of having 
tightness of his chest.  He related that this chest tightness 
arose after he had been in an argument, and had lasted 
approximately 30 minutes.  The veteran stated that he had 
never experienced such symptoms before.  On admission as an 
inpatient, the veteran had a blood pressure reading of 
180/103, and he was again noted to be on antihypertensive 
medication.  The discharge summary observed that the veteran 
did not complain of further chest pains during his stay and 
that his blood pressure came down to 150/90.  The discharge 
diagnosis was atypical chest pain.  The discharge summary 
noted that the prescription for aspirin was retained because 
the possibility that the veteran had coronary artery disease 
had been considered and at that point had not been ruled out.  

Notably, however, while an echocardiogram taken during the 
veteran's hospital stay showed normal motion of the heart 
wall it also showed signs of hypertrophy.  Moreover, chest x-
ray study indicated possible cardiomegaly though no acute 
pulmonary pathology.  In August 1998, a myocardial perfusion 
imaging study was performed.  It revealed anterior wall and 
inferior wall ischemia near the apex, as well as a fixed 
inferior heart wall deficit nearer to the base compatible 
with prior damage to that area.  The heart wall motion was 
indicative of fairly good contraction of the left ventricle.  
However, the ejection fraction, 48 percent, was borderline.

In a supplemental statement of the case issued in December 
1998, the RO appeared to consider the evidence pertaining to 
the 1998 treatment of the veteran at the New York, New York 
VAMC but continued to rate his disability only in terms of 
hypertension.  However, as noted above the May 1973 rating 
decision granted the veteran service connection not merely 
for hypertension but for hypertension and a heart condition.  
(The Board has re-stated the description of the veteran's 
disability herein to reflect the terms of the original grant)  
Therefore, in adjudicating the veteran's current claim for an 
increased evaluation of his service-connected disability, the 
RO should have considered the current evidence that the 
veteran may have heart disease as well.  Simply put, the 
veteran is entitled to receive the highest possible 
evaluation afforded by the rating schedule for his service 
connected cardiovascular disability regardless of the 
diagnostic code.  See 38 C.F.R. § 4.7 (1999).  Accordingly, 
the nature and severity of the veteran's entire 
cardiovascular disability must be ascertained and the 
disability then evaluated under all potentially applicable 
rating provisions.

Therefore, this case is REMANDED for the following actions:

1.  The RO should request the veteran to 
identify any and all inpatient and/or 
outpatient treatment that he has received 
for a cardiovascular condition at any 
private or VA facility since November 
1996.  A copy of the RO's request to the 
veteran and his reply should be placed in 
the claims file.  The RO should then 
attempt to obtain, and associate with the 
claims file, all medical records from the 
facilities named.

2.  Following the completion of the 
above-requested development, the RO 
should schedule the veteran for a 
comprehensive VA cardiovascular 
examination.  All indicated studies, 
tests, and evaluations deemed necessary 
should be performed.  In connection with 
this examination, the veteran's blood 
pressure must be read and recorded at 
least 2 times on at least 3 different 
days.  Following the examination, the 
examiner must offer an opinion whether 
the appellant currently suffers from any 
other heart and/or vascular disorder and 
if so, must describe the nature and 
severity of each such disorder.  
Moreover, the examiner should document 
the workload which the veteran's heart 
can bear in measured METs.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (1999).  
The veteran's claims folder must be made 
available to and reviewed by the 
examiner.  A complete rationale for any 
opinion and description must be 
presented.  The examination report should 
be typed.

4.  Thereafter, the RO should review the 
examination report to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

The RO should then readjudicate the issue presented.  If the 
benefit sought is not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


